Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
As per the instant application having Application No. 16/907,116, the preliminary amendment filed on 10/30/2020 is herein acknowledged. Claims 1-25 have been canceled and claims 26-45 have been added. Claims 26-45 are pending.

STATUS OF CLAIM FOR PRIORITY IN THE APPLICATION
The instant application 16907116 filed 06/19/2020 is a Continuation of 15424574, filed 02/03/2017, now U.S. Patent # 10691554. Application No. 15424574 is a Continuation of 14246876, filed 04/07/2014, now U.S. Patent # 9569123. Application 14246876 is a Continuation of 12188952, filed 08/08/2008, now U.S. Patent # 8725967. 

INFORMATION CONCERNING DRAWINGS
Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
As required by M.P.E.P.  609(C), the applicant’s submission of the Information Disclosure Statement dated 6/19/2020 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

REJECTIONS NOT BASED ON PRIOR ART
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 45 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of 
The examiner suggests reciting “non-transitory computer-readable media.” 

REJECTIONS BASED ON PRIOR ART

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 26-27, 33, 35, 38-39, 41 and 44-45 are rejected under 35 U.S.C. 103(a) as being unpatentable over Osaki et al. (US 2008/0072000) in view of Fujibayashi et al. (US 2007/0180239) and Hayden et al. (US 8,407,448).
As per claim 26. (New) A method comprising: performing, by one or more computers that implement a block data storage service in a service provider network: [Storage system connected via network to application computer 111 and virtualization apparatus where Storage media 130 may comprise hard disks (pars. 0029, 0118, fig. 1 and related text) where hard disks correspond to the claimed block storage] receiving a creation request to create a volume managed by the block data storage service, wherein the creation request specifies a size of the volume…; [Osaki teaches “assume that the application computer 111 desires to use a volume whose size is 10 GB, and that a virtualization administrator will use the GUI 200 to configure the virtual volume 110 to be such a volume…” (par. 0033) “the LUN 304 on storage system 121 that serves as the primary volume 123… and the capacity 306 of the primary volume 123… which is 10 GB in this example… any number of other virtual volumes may be created on virtualization apparatus 101, limited typically by the size of memory 114” (par. 0036; see par. 0035) “When mapping a real primary volume to a virtual volume, the virtualization administrator is able to choose the protection mechanism as illustrated in column 208…” (par. 0037)]
creating the volume according to the creation request, [Okaki teaches the volume is created as illustrated in figs. 2-3 and related text; see pars. 0033-0037)]
creating a mirror volume for the volume, wherein the mirror volume is kept consistent with the volume by the block data storage service; [Osaki teaches “protection mechanism or scheme 208 indicates how the LU is protected, such as by local mirroring in the storage system” (par. 0035) “FIG. 4 illustrates recovery table 106… for entry 409, the source volume (volume 123 whose LUN is 0000) in the storage system 121 is copied to the target secondary volume (whose LUN is 0005) as a local snapshot or local mirror” (par. 0038; fig. 4 and related text) “If the data from primary volume 123 is copied to secondary volume 124 as it is received by primary volume 123, then secondary volume 124 represents a mirror of the data stored on primary volume 123, and these two volume form a replication pair.” (par. 0055) “The foregoing local and remote copy processes may be carried out synchronously or asynchronously between the primary volume and the secondary volume. Under synchronous mode, when the application computer 111 writes data to the virtualization apparatus 101, the virtualization apparatus writes the data to the storage system 121 for storage on the primary volume 123. The storage system 121 then writes the data to the local secondary volume 124 (and/or remote secondary volume 806). When this operation is complete, the storage system sends back acknowledgement of completion to the virtualization apparatus, which in turn sends back acknowledgement of completion to the application computer 111.” (par. 0066)]
receiving an attachment request to attach the volume to a computing node, … of the service provider network; [Osaki teaches “Virtualization device 101 also includes one or more interfaces (I/Fs) 107 for enabling communication with information processing devices such as one or more application computers 111, having one or more applications 137 running thereon.” (par. 0028) “As an example, assume that the application computer 111 desires to use a volume whose size is 10 GB, and that a virtualization administrator will use the GUI 200 to configure the virtual volume 110 to be such a volume. The administrator using the GUI 200 opens a window 201 for configuring the virtual volume 110, it being understood that the window 201 illustrated is only an example, and the actual appearance and arrangement of window 201 may vary substantially.” (par. 0033) (figs. 1 and 14 and related text)]
[Osaki teaches “Virtual volume 110 is presented by virtualization apparatus 101 to application computer 111, so that application computer 111 is able to store data to and read data from virtual volume 110 as if it were an actual storage volume. The real volume, which in this example is primary volume (P-VOL) 123, is mapped using the virtual volume 110. Primary volume 123 is a logical volume that is allocated an amount of storage space on a storage media 130.” (par. 0029) “The mapping information is stored in the virtual volume mapping table 105” in virtualization controller (par. 0030; fig. 1 and related text) “Virtualization management terminal 112 is used to manage the configuration of virtualization apparatus 101. Virtualization management terminal 112 is connected to virtualization apparatus 101 via interface 108, and enables a user, such as a virtualization administrator, to configure the virtualization apparatus, such as for setting up virtual volume 110, choosing a primary volume, and monitoring their operation as will be described below.” (par. 0031)] 
servicing data access requests to the volume, wherein the data access requests are issued by the computing node and received over the network; [Osaki teaches “When the virtualization apparatus 101 receives an I/O request from application computer 111 directed to virtual volume 110, virtualization controller 102 checks mapping table 105 to determine which real volume the virtual volume 101 represents, which is the primary volume 123 in this case. Then, the virtualization controller 102 forwards the I/O operation to the volume 123 in the storage controller 121 via the network 144 between the external interface 109 and the interface 126. The storage system 121 processes the I/O operation, returns the result to the virtualization apparatus 101, and the virtualization apparatus 101 returns the result to the application computer 111.” (par. 0040)]
sending updates to the volume to the mirror volume so that the updates are replicated in the mirror volume; and [Osaki teaches “If the data from primary volume 123 is copied to secondary volume 124 as it is received by primary volume 123, then secondary volume 124 represents a mirror of the data stored on primary volume 123, and these two volume form a replication pair.” (par. 0055)]
in response to a detection that the volume is unavailable, promoting the mirror volume to act as the volume so that additional data access requests to the volume are serviced using the mirror volume [Osaki teaches “The virtualization apparatus is able to readily start to use the secondary volume if the primary volume should fail” (par. 0026) “When the storage system 121 indicates errors in writing data on the primary volume 123, the virtualization apparatus 101 may need to change the path from the primary volume 123 to a secondary volume to which the data on primary volume 123 has been copied. As is already described above, the recovery table 106 maintains paths to one or more alternative volumes to which the virtualization apparatus 101 is supposed to switch to upon failover. Thus, when failover becomes necessary, the virtualization apparatus 101 may be programmed to automatically switch the path from the primary volume 123 to a secondary volume such as local secondary volume 124 or remote secondary volume 806” (par. 0068)].  
	Osaki does not expressly disclose restricted access information for the volume… wherein the volume is encrypted by encryption key for the volume… wherein the computing node is a virtual machine hosted on a physical host. 
Regarding the limitations of restricted access information for the volume…[Fuyibayashi teaches “The storage system 101 consults, via the management unit 115, access permission information, which is information set by the management terminal 107 to show under what conditions the hosts 104 are granted access. When the hosts 104 meet the access granting conditions, the encryption key management information 1720 is sent to the hosts 104. The host computers 104 thus obtain encryption key information and can now access encrypted data in the disk drive group 103.” (par. 0253)] wherein the volume is encrypted by encryption key for the volume, [Fujibayashi teaches “Data replicating unit 204 in the storage system 101 creates copy pairs from logical volumes accessed by the host computers 104, and pairs a logical volume LVOL1, which is denoted by 202, with a logical volume LVOL2, which is denoted by 203. In this example, data encrypted with the same encryption key, "Key One", is copied to two logical volumes.” (par. 0014) “The logical volume 00 and the logical volume 01 form a volume pair 503 which implements a mirroring function with the logical volume 00 serving as the primary volume. Data written in the logical volume 00 is also written in the logical volume 01. As a result, data in the logical volume 01 matches data in the logical volume 00.” (par. 0084) “In this embodiment, logical volumes paired as a copy pair use the same encryption key when the copy pair is in a synchronized state (called Sync, PAIR, or Mirror Active). This is based on a view that using the same encryption key for two logical volumes that are paired as a copy pair and in a synchronized state raises no security problems since the two logical volumes store the same data.” (par. 0158)]. 
Osaki and Fujibayahi are analogous art because they are from the same field of endeavor of computer memory/storage access and control.
At the time of the invention it would have been obvious to a person of ordinary skill in the art to modify the system/method of Osaki to have the volume encrypted by encryption key for the volume as taught by Fujibayashi, since doing so would provide the benefits of [“a secure, highly reliable storage system with its confidentiality preserving capability enhanced by making data encryption and the data replication function work in cooperation with each other and thus eliminating any vulnerable points in data protection that can be removed.” (par. 0017)].
	The combination of Osaki and Fujibayashi does not expressly disclose wherein the computing node is a virtual machine hosted on a physical host; however, regarding these limitations, Hayden teaches [a host 10 including a plurality of virtual machines to access storage (fig. 2 and related text) “host machine running Hypervisor 20 and a data storage subsystem 28-30. Virtualization infrastructure consists of virtualization software that provides server consolidation by allowing several instances of similar and dissimilar operating systems to run as virtual machines 12-17 on one physical machine. The virtualization software may be Hypervisor running directly on the host hardware, allowing virtual machines containing guest operating system to run on top of the virtualization layer provided by VMWare. Storage is presented as a set of virtual devices that share from a pool of disk resources. Storage is used for both virtual machine boot disk image as well as virtual disk storage for application data.” (col. 4, line 60-col. 5, line 11)]. 
Osaki, Fujibayahi and Hayden are analogous art because they are from the same field of endeavor of computer memory/storage access and control.
At the time of the invention it would have been obvious to a person of ordinary skill in the art to modify the combination of Osaki and Fujibayashi to have the computing node as a virtual machine hosted on a physical host as taught by Hayden, since doing so would provide the benefits of [“reduction of overall I/O requirements of a system… higher reliability, consistence and low latency in accessing the storage volumes… storage consolidation and economical use of resources… scalability by supporting many virtual machines that share the file resources” (col. 4, lines 8-21)].
Therefore, it would have been obvious to combine Osaki with Fujibayashi and Hayden for the benefit of creating a system/method to obtain the invention as specified in claim 26.
As per claim 27. (New) The method of claim 26, further comprising copying, by the block data storage service, the volume to a destination indicated by a copy request received by the block data storage service [Osaki teaches “A real primary data volume (i.e., a logical volume corresponding to storage space in a physical storage media at a storage system) in the first storage system is provided for use of the application computer via a virtual volume presented by the virtualization apparatus so that it appears to the application computer as if the data contained in the primary volume is stored at the virtualization apparatus. In order to provide backup and recovery functions for data protection, the data of the primary volume in the first storage system is also copied to a secondary logical volume located either in the first storage system, or in a second storage system separate from the first storage system” (par. 0026) “When mapping a real primary volume to a virtual volume, the virtualization administrator is able to choose the protection mechanism as illustrated in column 208 of GUI 200 of FIG. 2. In some cases, the primary logical volume may not be protected at all, while in other cases, the data of the primary logical volume uses a protection technique, such as copying data to a secondary volume. When one of the protection mechanisms is chosen, the virtualization management terminal 112 is able to use the recovery table 106 to recognize and identify the secondary volume to which the primary volume is being copied.” (par. 0037)].  
As per claim 33. (New) The method of claim 26, further comprising monitoring, by the block data storage service, a block data storage system used to store the volume to detect that the volume is unavailable [Osaki teaches “The virtualization apparatus is able to readily start to use the secondary volume if the primary volume should fail. As a result, the application computer does not have to change the path upon failure of the primary volume, which makes the configurations necessary for disaster recovery operations easier for the administrator of the application computer to manage.” (par. 0026) “Virtualization management terminal 112 is used to manage the configuration of virtualization apparatus 101. Virtualization management terminal 112 is connected to virtualization apparatus 101 via interface 108, and enables a user, such as a virtualization administrator, to configure the virtualization apparatus, such as for setting up virtual volume 110, choosing a primary volume, and monitoring their operation as will be described below.” (par. 0031)].  
As per claim 35. (New) The method of claim 26, further comprising maintaining, by the block data storage service, information about the volume, including (a) a unique identifier for the volume, (b) the restricted access information for the volume, and (c) information about the mirror volume [Osaki teaches virtual volume 110 is mapped in mapping table 105 of fig. 3 to LUN 0000  (fig. 3 and relate text) where “recovery table 106 having two entries 409, 410. Entry 409 is applicable to the example discussed above, and includes the storage system name 401 of the source LU, the WWN 402 of the source LU, the LUN 403 of the source LU, and the capacity 404 of the source LU. For the example of the volume 123 (whose LUN is 0000), the data in the volume 123 is copied to a target secondary volume, whose target LUN 407 is 0005, whose target storage system name 405 is storage system 121, whose target WWN 406 is AMA, and whose target capacity 408 is 10 GB. Thus, for entry 409, the source volume (volume 123 whose LUN is 0000) in the storage system 121 is copied to the target secondary volume (whose LUN is 0005) as a local snapshot or local mirror.” (fig. 4 and related text). Fuyibayashi teaches “access permission information, which is information set by the management terminal 107 to show under what conditions the hosts 104 are granted access. When the hosts 104 meet the access granting conditions, the encryption key management information 1720 is sent to the hosts 104. The host computers 104 thus obtain encryption key information and can now access encrypted data in the disk drive group 103.” (par. 0253)].  
As per claim 38. (New) The method of claim 26, wherein: the computing node is managed by a program execution service of the service provider network; and the method further comprises managing, by the block data storage service, a plurality of volumes attached to a plurality of different computing nodes managed by the program execution service [Osaki teaches data center connected to application computers 111 on a network (figs. 1 and 14 and related text) “virtual volume 1512 is a virtual volume which represents a real volume 1515 located on a storage system 1513 at a data center 1507. The other remote offices 1502-1506 may also have the similar configurations for representing virtual volumes to users” (pars. 0119; fig. 14 and related text) where “Data center 1507 may be a data center operated by a storage service provider which hosts several storage systems 1513 and 1518, each of which may include a management terminal 128” (par. 0120)].  

As per claim 39. (New) A system comprising: one or more computer systems that implement a block data storage service in a service provider network, configured to: receive a creation request to create a volume managed by the block data storage service, wherein the creation request specifies a size of the volume and restricted access information for the volume; create the volume according to the creation request, wherein the volume is encrypted by encryption key for the volume; 4create a mirror volume for the volume, wherein the mirror volume is kept consistent with the volume by the block data storage service; receive an attachment request to attach the volume to a computing node, wherein the computing node is a virtual machine hosted on a physical host of the service provider network; in response to the attachment request, provide information about the volume to a node manager for the computing node to access the volume for the computing node over a network; service data access requests to the volume, wherein the data access requests are issued by the computing node and received over the network; send updates to the volume to the mirror volume so that the updates are replicated in the mirror volume; and in response to a detection that the volume is unavailable, promote the mirror volume to act as the volume so that additional data access requests to the volume are serviced using the mirror volume [The rationale in the rejection of claim 26 is herein incorporated].   
[The rationale in the rejection of claim 33 is herein incorporated].  
As per claim 44. (New) The system of claim 39, wherein: the computing node is managed by a program execution service of the service provider network; and the block data storage service is configured to manage a plurality of volumes attached to a plurality of different computing nodes managed by the program execution service [The rationale in the rejection of claim 38 is herein incorporated].  

As per claim 45. (New) One or more computer-readable media storing program instructions that when executed on or across one or more processors implement at least a portion of block data storage service in a service provider network and cause the block data storage service to: 6receive a creation request to create a volume managed by the block data storage service, wherein the creation request specifies a size of the volume and restricted access information for the volume; create the volume according to the creation request, wherein the volume is encrypted by encryption key for the volume; create a mirror volume for the volume, wherein the mirror volume is kept consistent with the volume by the block data storage service; receive an attachment request to attach the volume to a computing node, wherein the computing node is a virtual machine hosted on a physical host of the service provider network; in response to the attachment request, provide information about the volume to a node manager for the computing node to access the volume for the computing node over a network; service data access requests to the volume, wherein the data access requests are issued by the computing node and received over the network; send updates to the volume to the mirror volume so that the updates are replicated in the mirror volume; and in response to a detection that the volume is unavailable, promote the mirror volume to act as the volume so that additional data access requests to the volume are serviced using the mirror volume [The rationale in the rejection of claim 26 is herein incorporated].

Claim 28 is rejected under 35 U.S.C. 103(a) as being unpatentable over Osaki et al. (US 2008/0072000) in view of Fujibayashi et al. (US 2007/0180239) and Hayden et al. (US 8,407,448) as applied in the rejection of claims 26 and 39 above, and further in view of Todd et al. (US 7,263,590). 
As per claim 28. (New) The combination of Osaki, Fijibayashi and Hayden teaches The method of claim 26, but does not expressly disclose further comprising detaching, by the block data storage [“(A) moving the data stored within the logical object from the at least one first logical volume to the at least one second logical volume; (B) after completion of the act (A), automatically servicing access requests from the application program directed to the logical object from the at least one second logical volume; (C) retiring the at least one first logical volume upon completion of the act (B); and (D) maintaining availability of the logical object to service access requests from the application program during the act (A).” (col. 4, lines 52-62) where “The timing of the switch to the target can be controlled by the auto-switch and retire field 730, with any of several options. For example, the field 730 can specify that the switch be performed at a predetermined time, upon a predetermined event (e.g., when the business day concludes), when the migration is completed, on an individual source/target pair basis as each pair is completed, or any other desired circumstance. The retire option relates to rendering the source location inaccessible after a switch is completed” (col. 25, lines 54-67)].  
Osaki, Fujibayahi, Hayden and Todd are analogous art because they are from the same field of endeavor of computer memory/storage access and control.
At the time of the invention it would have been obvious to a person of ordinary skill in the art to modify the combination of Osaki, Fujibayashi and Hayden to include detaching, by the block data storage service, the volume from the computing node according to a detachment request received by the block data storage service as taught by Todd, since doing so would provide the benefits of [automating a volume migrating process, thus reducing costs, delay and potential errors (col. 8, lines 45-48) while allowing migration without taking data offline during the migration process (col. 8, lies 49-52)].
Therefore, it would have been obvious to combine Osaki, Fujibayashi and Hayden with Todd for the benefit of creating a system/method to obtain the invention as specified in claim 28.

Claim 29 is rejected under 35 U.S.C. 103(a) as being unpatentable over Osaki et al. (US 2008/0072000) in view of Fujibayashi et al. (US 2007/0180239) and Hayden et al. (US 8,407,448) as applied in the rejection of claims 26 and 39 above, and further in view of Harris et al. (US 2001/0047482). 
As per claim 29. (New) The combination of Osaki, Fujibayashi and Hayden teaches The method of claim 26, but does not expressly disclose further comprising deleting, by the block data storage service, the volume in response to a deletion request received by the block data storage service; [“FIG. 1B is a block diagram illustrating the program layers in a VM 15A according to the present invention. In general, these layers are responsible for the administration of the storage resources. The volume-administration-layer 60 is responsible for adding, modifying, or deleting volumes within a pool of storage resources.” (par. 0031; see par. 0026)].  
Osaki, Fujibayahi, Hayden and Harris are analogous art because they are from the same field of endeavor of computer memory/storage access and control.
At the time of the invention it would have been obvious to a person of ordinary skill in the art to modify the combination of Osaki, Fujibayashi and Hayden to include deleting, by the block data storage service, the volume in response to a deletion request received by the block data storage service as taught by Harris, since doing so would provide the benefits of [facilitating volume management and efficiently performing volume operations, including deletion (par. 0012)].
Therefore, it would have been obvious to combine Osaki, Fujibayashi and Hayden with Harris for the benefit of creating a system/method to obtain the invention as specified in claim 29.

Claims 30-31, 36, 40 and 43 are rejected under 35 U.S.C. 103(a) as being unpatentable over Osaki et al. (US 2008/0072000) in view of Fujibayashi et al. (US 2007/0180239) and Hayden et al. (US 8,407,448) as applied in the rejection of claims 26 and 39 above, and further in view of Tanaka et al. (US 2007/0277011).  
As per claim 30. (New) The method of claim 26, further comprising performing, by the block data storage service: selecting one or more server block data storage systems in the block data storage service to create the volume; and subsequently moving the volume to one or more different block data storage systems in the block data storage service [“a storage system having a host system as a higher-level device, and a storage apparatus providing a volume for the host system to write data. This storage system comprises an access frequency monitoring unit for monitoring the access frequency of the host system to the volume provided by the storage apparatus, and a data management unit for managing the data written in the volume based on the monitoring result of the access frequency monitoring unit. The data management unit copies the data stored in the volume to a volume with a response speed that is faster than the volume when the access frequency of the host system to the volume exceeds a first default value, switches the access destination of the host system to the volume of a copy source to the volume of a copy destination,” (par. 0009) where “with this storage system, since data is migrated to a volume with faster responsiveness based on the access frequency to such data, it is possible to improve the responsiveness to data that is periodically and frequently accessed from such volume.” (par. 0010)].  
Osaki, Fujibayahi, Hayden and Tanaka are analogous art because they are from the same field of endeavor of computer memory/storage access and control.
At the time of the invention it would have been obvious to a person of ordinary skill in the art to modify the combination of Osaki, Fujibayashi and Hayden to include selecting one or more server block data storage systems in the block data storage service to create the volume; and subsequently moving the volume to one or more different block data storage systems in the block data storage service as taught by Tanaka, since doing so would provide the benefits of [“improving the responsiveness of data that is periodically and frequently accessed without adversely affecting the data I/O processing” (par. 0008)].
Therefore, it would have been obvious to combine Osaki, Fujibayashi and Hayden with Tanaka for the benefit of creating a system/method to obtain the invention as specified in claim 30.
As per claim 31. (New) The method of claim 30, wherein the moving of the volume is triggered by a determination that the one or more server block data storage systems is over-utilized [Tanaka teaches “The data management unit copies the data stored in the volume to a volume with a response speed that is faster than the volume when the access frequency of the host system to the volume exceeds a first default value, switches the access destination of the host system to the volume of a copy source to the volume of a copy destination,” (par. 0009) with this storage system, since data is migrated to a volume with faster responsiveness based on the access frequency to such data, it is possible to improve the responsiveness to data that is periodically and frequently accessed from such volume.” (par. 0010)].  
As per claim 36. (New) The combination of Osaki, Fijibayashi and Hayden discloses The method of claim 26, but does not expressly disclose further comprising tracking, by the block data storage service, usage of the volume by the computing node; however, regarding these limitations, [Tanaka teaches “This storage system comprises an access frequency monitoring unit for monitoring the access frequency of the host system to the volume provided by the storage apparatus, and a data management unit for managing the data written in the volume based on the monitoring result of the access frequency monitoring unit.” (par. 0009; see pars. 0011; 0071)].  
Osaki, Fujibayahi, Hayden and Tanaka are analogous art because they are from the same field of endeavor of computer memory/storage access and control.
[“improving the responsiveness of data that is periodically and frequently accessed without adversely affecting the data I/O processing” (par. 0008)].
Therefore, it would have been obvious to combine Osaki, Fujibayashi and Hayden with Tanaka for the benefit of creating a system/method to obtain the invention as specified in claim 36.
As per claim 40. (New) The system of claim 39, wherein the block data storage service is configured to: select one or more server block data storage systems in the block data storage service to create the volume; and subsequent to the selection, move the volume to one or more different block data storage systems in the block data storage service [The rationale in the rejection of claim 30 is herein incorporated].  
As per claim 43. (New) The system of claim 39, wherein the block data storage service is configured to track usage of the volume [The rationale in the rejection of claim 36 is herein incorporated].  

Claims 32 is rejected under 35 U.S.C. 103(a) as being unpatentable over Osaki et al. (US 2008/0072000) in view of Fujibayashi et al. (US 2007/0180239), Hayden et al. (US 8,407,448) and Tanaka et al. (US 2007/0277011), as applied in the rejection of claim 30 above, and further in view of Todd et al. (US 7,263,590).  
As per claim 32. (New) The combination of Osaki, Fujibayashi, Hayden and Tanaka teaches The method of claim 30, but does not expressly disclose wherein the moving of the volume is triggered by an expansion of the size of the volume; however, regarding these limitations, Tood teaches [“Administrators of computer systems like that depicted in FIG. 1 often find it desirable to migrate sets of logically related data, such as a database or file system, from one storage resource to another. One common reason is that a data set is expanding at such a rate that it will soon exceed the capacity of a storage system.” (col. 2, lines 1-6) “In instances where a data set is migrated from one storage system to another, modifications may include changes to unique identifiers of the storage systems (or single storage system) on which the logical volumes that stored the data set are stored, expansion of the storage capacity allotted to the data set,” (col. 13, lines 18-25) “the switch of one or more applications from the source volume(s) to the target volume(s) following a migration. In this respect, a policy can be employed that, in response to a request to open a source volume after a data set has been migrated, substitutes a corresponding target volume and returns the handle for the target volume which can then be used for all read and write access requests.” (col. 45, lines 7-16)].  
Osaki, Fujibayahi, Hayden, Tanaka and Todd are analogous art because they are from the same field of endeavor of computer memory/storage access and control.
At the time of the invention it would have been obvious to a person of ordinary skill in the art to modify the combination of Osaki, Fujibayashi, Hayden and Tanaka to include moving of volume triggered by an expansion in size, as taught by Todd, since doing so would provide the benefits of [automating a volume migrating process, thus reducing costs, delay and potential errors (col. 8, lines 45-48) while allowing migration without taking data offline during the migration process (col. 8, lies 49-52)].
Therefore, it would have been obvious to combine Osaki, Fujibayashi, Hayden Tanaka with Todd for the benefit of creating a system/method to obtain the invention as specified in claim 32.

Claims 34, 37 and 42 are rejected under 35 U.S.C. 103(a) as being unpatentable over Osaki et al. (US 2008/0072000) in view of Fujibayashi et al. (US 2007/0180239) and Hayden et al. (US 8,407,448) as applied in the rejection of claims 26 and 39 above, and further in view of Prahlad et al. (US 2004/0250033).
As per claim 34. (New) The method of claim 26, further comprising creating, by the block data storage service, an incremental snapshot copy of the volume that reflects changes from a prior snapshot copy of the volume [Osaki teaches “Types of data protection used with the invention include local copy and remote copy. Under local copy, the data on primary volume 123 may be copied to another volume in the same storage system 121 such as a local secondary volume 124, which is referred to as a local snapshot or local mirror, depending on the technique used. If the data from primary volume 123 is copied to secondary volume 124 as it is received by primary volume 123, then secondary volume 124 represents a mirror of the data stored on primary volume 123, and these two volume form a replication pair. Alternatively, if the data is copied from the primary volume 123 to the secondary volume 124 only at a certain point in time, then secondary volume 124 is typically referred to as a snapshot since it represents the data stored in the primary volume 123 at a particular point in time when the copy was made. Under a combination of these techniques, a mirror may periodically be broken off to create a snapshot and then resynchronized with the primary volume when the snapshot copy is complete. The timing of taking snapshots has been the subject of a large amount of prior art. Thus, a local snapshot may be taken once a day, such as at night while the application is not working. Alternatively, the storage system 121 may create several generations of snapshots from primary volume [“A plurality of snapshot images of the primary data set are created and the data from the snapshots is incrementally stored between the snapshots to provide redundant quick recovery” (par. 0054; see pars. 0091, 0098, 0103; fig. 9 and related text)].  
Osaki, Fujibayahi, Hayden and Prahlad are analogous art because they are from the same field of endeavor of computer memory/storage access and control.
At the time of the invention it would have been obvious to a person of ordinary skill in the art to modify the combination of Osaki, Fujibayashi and Hayden to have the snapshots as incremental snapshots as taught by Prahlad, since doing so would provide the benefits of [redundant quick recovery (par. 0054)].
Therefore, it would have been obvious to combine Osaki, Fujibayashi and Hayden with Prahlad for the benefit of creating a system/method to obtain the invention as specified in claim 34.
As per claim 37. (New) The combination of Osaki, Fujibayashi and Hayden teaches The method of claim 26, but does not expressly disclose further comprising causing, by the block data storage service, data of the volume to be archived at one or more archival storage systems distinct from the block data storage service; however, regarding these limitations, Prahlad teaches [archival storage unit 112 (fig. 2 and related text) where “Media agent 106 is a software module that provides control for archival storage units 112, such as tape library, a RAID system, etc. Media agent 106 facilitates local and remote data transfer to and from the archival storage units, or between the clients' data in primary volume 114 and the archival storage units” (par. 0048)].  
Osaki, Fujibayahi, Hayden and Prahlad are analogous art because they are from the same field of endeavor of computer memory/storage access and control.
At the time of the invention it would have been obvious to a person of ordinary skill in the art to modify the combination of Osaki, Fujibayashi and Hayden to include causing, by the block data storage service, data of the volume to be archived at one or more archival storage systems distinct from the 
Therefore, it would have been obvious to combine Osaki, Fujibayashi and Hayden with Prahlad for the benefit of creating a system/method to obtain the invention as specified in claim 37.
As per claim 42. (New) The system of claim 39, wherein the block data storage service is configured to create an incremental snapshot copy of the volume that reflects changes from a prior snapshot copy of the volume [The rational in the rejection of claim 34 is herein incorporated].  

CLOSING COMMENTS
    a.   STATUS OF CLAIMS IN THE APPLICATION
	a(1) CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 26-45 have received a first action on the merits and are subject of a first action non-final.
    
    b.  DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIMA RIGOL whose telephone number is (571)272-1232, and email address is yaima.rigol@uspto.gov .  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM.
If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Sanjiv Shah, can be reached at the following telephone number: Area Code (571) 272-4098. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



February 2, 2022
/YAIMA RIGOL/